The competent evidence in the record supports the determination of the respondent, which, therefore, meets the substantial evidence test (Matter of Bowley Assocs. v State of New York Ins. Dept., 98 AD2d 521, 527, affd 63 NY2d 982). The petitioners wanted to renovate the subject building for mixed professional office and luxury residence use and it is charged that they sought to force the remaining tenants to vacate the building with harassing tactics such as denying heat and hot water, employing extraordinarily destructive workmen to perform supposed renovation work in the public areas, and intimidating individual tenants. The inconsistencies in testimony and other factual points raised by the petitioners in their brief give rise to nothing more than questions of credibility, which are for the administrative body to determine as the sole trier of fact (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444; Matter of Stork Rest. v Boland, 282 NY 256, 267). We have reviewed the petitioners’ other arguments and find them *331to be without merit. Concur—Kupferman, J. P., Milonas, Asch, Wallach and Rubin, JJ.